PARRISH, Judge.
Rickie Joyner (movant) appeals an order of the Circuit Court of Pemiscot County, Mis*92souri, denying, after an evidentiary hearing before the court, a Rule 24.035 motion. He contends the motion court erred in holding that the attorney who represented him in his underlying criminal case did not render ineffective assistance of counsel because he failed to request a psychiatric examination of mov-ant after learning movant suffered from epilepsy.
The motion court found “there was no reasonable cause to believe that Movant lacked mental fitness to proceed. In such situation, failure of defense counsel to move for a psychiatric examination does not constitute ineffective assistance of counsel.”
The motion court’s finding was supported by substantial evidence and was not against the weight of the evidence. Its judgment is based on findings of fact that are not clearly erroneous and no error of law appears. See Porter v. State, 928 S.W.2d 1, 2-3 (Mo.App. 1996). An opinion would have no prece-dential value. The order denying movant’s Rule 24.035 motion is affirmed pursuant to Rule 84.16(b).
MONTGOMERY, C.J., and CROW, P.J., concur.